United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-755
Issued: September 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 20, 2014 appellant filed a timely appeal from the November 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s claim for wage-loss
compensation for the period July 22 through September 20, 2013.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to the record following OWCP’s November 12,
2013 decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of
its final review. 20 C.F.R. § 501.3(c).

FACTUAL HISTORY
On June 4, 2013 appellant, then a 51-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date, she sustained an injury to her back when she picked up
buckets of mail, turned and felt a “pop” in the middle of her back with instant pain. She stopped
work on that date.
An OWCP Form CA-16, authorization for examination and/or treatment, was issued by
the employing establishment on June 4, 2013. Appellant was authorized to visit Dr. Les T.
Sandknop, a Board-certified osteopath.
In the attached attending physician’s report,
Dr. Sandknop noted that appellant had a slow gait and limited range of movement and pain in the
thoracic and lumbar spine. He stated that appellant gave him a history of injury of picking up
buckets, turning and feeling a sharp pain in her back. Dr. Sandknop checked a box indicating
that the diagnosed conditions were causally related to her employment and noted that she was
totally disabled starting June 4, 2013.
On July 26, 2013 appellant’s claim was accepted for thoracic sprain of the back and
lumbar sprain of the back. Appellant received continuation of pay from June 5 through
July 19, 2013.
Appellant filed claims for wage-loss compensation alleging that she was totally disabled
due to her accepted conditions from July 22 through September 20, 2013.
In treatment notes dated June 6 and July 8, 2013, Dr. Sandknop assessed appellant with
lumbago and sprains and strains and examined her. He recommended that she not work.
Appellant submitted progress notes from a registered nurse dated from June 28 through
August 22, 2013.
In a duty status report dated June 18, 2013, Dr. Sandknop diagnosed appellant with
thoracic and lumbar sprain and recommended that she not return to work. He noted that she had
been injured by lifting buckets of mail. Dr. Sandknop continued to recommend that appellant be
off work in duty status reports through July 8, 2013. In the July 8, 2013 duty status report, he
noted that her next appointment with him was on July 22, 2013. In duty status reports dated
from July 22 through August 2, 2013, Dr. Sandknop continued to recommend that appellant be
off work. Dr. Sandknop advises that he examined appellant on these dates. In an August 22,
2013 duty status report, a person with an illegible signature noted that appellant’s next
appointment with him was on September 20, 2013.
By letter dated July 19, 2013, Dr. Sandknop stated that appellant was “out of work due to
a sprained lumbar injury and cannot work due to lifting.” He noted that she had been off work
since June 4, 2013, when she sprained her back.
Appellant underwent a magnetic resonance imaging (MRI) scan on August 9, 2013 by
Dr. Michael J. Sze, a Board-certified radiologist, who noted a diffuse disc bulge and facet
hypertrophy without neural compromise at L4-5, and a minimal one millimeter center disc
protrusion with facet hypertrophy and no neural compromise at L5-S1.

2

By letter dated August 12, 2013, OWCP requested that Dr. Sandknop report on
appellant’s ability to return to work by providing diagnosed conditions and medical findings
supporting continued disability.
In a work capacity evaluation dated August 22, 2013, Dr. Sandknop stated that appellant
was incapable of performing her usual job. He noted that she could work up to four hours per
day, with restrictions of no pushing, pulling, lifting, squatting, kneeling or climbing.
On August 23, 2013 Dr. Craig B. Lankford, Board-certified in physical medicine and
rehabilitation, diagnosed appellant with persistent low back pain and lumbar degenerative
spondylosis at L4-5 and L5-S1. He noted that her underlying condition had been aggravated
from lifting a mail crate at work. Dr. Lankford performed a physical examination, noting a
restricted lumbar range of motion for flexion and extension.
Appellant submitted two undated work excuse notes signed by a registered nurse. She
also submitted an unsigned response to OWCP’s August 12, 2013 letter.
Appellant submitted summaries of office visits from September 20 through October 31,
2013, and a medical source statement dated November 5, 2013, each signed by a registered
nurse. She also submitted physical therapy notes dated from September 6 through October 9,
2013, signed by a physical therapist.
In a duty status report dated September 20, 2013, a person with an illegible signature
stated that appellant should not return to work.
By letter dated October 9, 2013, OWCP informed appellant that the information
submitted was insufficient to establish her claim. It requested that she submit evidence
supporting disability for the relevant period. It provided her 30 days to submit the required
evidence.
Appellant submitted an unsigned work excuse slip dated October 11, 2013, which stated
that she could return to work on October 11, 2013 on light duty.
In a work capacity evaluation dated October 11, 2013, Dr. Sandknop stated that appellant
could work with restrictions of no more than four hours of repetitive wrist and elbow
movements; no more than one hour of lifting, squatting, kneeling, or climbing; pushing, pulling,
and lifting no more than five pounds; and breaks of fifteen minutes every four hours. He noted
that appellant could work only four hours per day and estimated that the restrictions would apply
for one month.
In a duty status report dated October 15, 2013, Dr. Sandknop stated that appellant should
not return to work. He noted that her next appointment was scheduled for November 11, 2013.
On October 25, 2013 Dr. Lankford noted that appellant still experienced back pain after
four weeks of physical therapy. He examined her, noting a restricted lumbar range of motion on
flexion and extension.

3

In a duty status report dated October 31, 2013, Dr. Sandknop stated that appellant could
return to work on light duty for four hours per day.
By decision dated November 12, 2013, OWCP denied appellant’s claim for
compensation for the period July 22 through September 20, 2013. It found that the evidence did
not establish that she was disabled during the claimed period as a result of her accepted injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.3 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.4 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.5 The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so, would essentially allow an employee to self-certify his or her disability and entitlement
to compensation.6
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.7 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.9 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.10
3

See Amelia S. Jefferson, 57 ECAB 183, 187 (2005); see also Nathaniel Milton, 37 ECAB 712, 722 (1986);
Joseph M. Whelan, 20 ECAB 55, 57 (1968).
4

See Amelia S. Jefferson, id. See also David H. Goss, 32 ECAB 24, 27 (1980).

5

See Edward H. Horton, 41 ECAB 301, 303 (1989).

6

See William A. Archer, 55 ECAB 674, 679 (2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

7

See Viola Stanko (Charles Stanko), 56 ECAB 436, 443 (2005); see also Naomi A. Lilly, 10 ECAB 560, 57273 (1959).
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (2005).

9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

4

With respect to claimed disability for medical treatment, section 8103 of FECA provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care for injuries.11 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition. OWCP’s obligation
to pay for medical expenses and expenses incidental to obtaining medical care, such as loss of
wages, extends only to expenses incurred for treatment of the effects of any employment-related
condition. Appellant has the burden of proof, which includes the necessity to submit supporting
rationalized medical evidence.12
OWCP’s procedure manual provides that wages lost for compensable medical
examination or treatment may be reimbursed.13 It notes that a claimant who has returned to work
following an accepted injury or illness may need to undergo examination or treatment and such
employee may be paid compensation for wage loss while obtaining medical services and for a
reasonable time spent traveling to and from the medical provider’s location.14 As a rule, no more
than four hours of compensation or continuation of pay should be allowed for routine medical
appointments. Longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care.15
ANALYSIS
Appellant has the burden of proof to establish by the weight of the substantial, reliable
and probative evidence that a causal relationship exists between her claimed total disability for
the period July 22 through September 20, 2013 and the accepted conditions of thoracic and
lumbar sprain.16 The treatment records of her physicians do not provide such rationalized
medical opinion. Therefore, the medical evidence submitted is insufficient to meet appellant’s
burden of proof for the entire period claimed.17 However, the Board finds that appellant is
entitled to wage-loss compensation for attending specific medical appointments for this period.
Dr. Sandknop did not provide a narrative report explaining how appellant’s claimed
disability was causally related to her accepted injury. The record contains duty status reports and
disability notes from Dr. Sandknop for the period June 4 through September 20, 2013. None of
these reports provide a rationalized explanation as to how appellant’s inability to work was
causally related to her accepted lumbar and thoracic sprain.

11

5 U.S.C. § 8103(a).

12

Dorothy J. Bell, 47 ECAB 624, 625 (1996); Zane H. Cassell, 32 ECAB 1537, 1541 (1981).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.19
(February 2013).
14

See Daniel Hollars, 51 ECAB 355, 356 (2000); Jeffrey R. Davis, 35 ECAB 950, 951 (1984).

15

Id.

16

See supra note 4.

17

See Alfredo Rodriguez, 47 ECAB 437, 442 (1996).

5

In a letter dated July 19, 2013, Dr. Sandknop stated that appellant was “out of work due
to a sprained lumbar injury and cannot work due to lifting.” He noted that she had been off work
since June 4, 2013, when she sprained her back. Dr. Sandknop did not, however, address
specific dates of disability, or explain how appellant’s claimed disability was causally related to
her accepted condition. In an August 22, 2103 work capacity evaluation, he stated that she was
incapable of performing her usual job, but noted that she could work up to four hours per day,
with restrictions of no pushing, pulling, lifting, squatting, kneeling, or climbing. Yet in a duty
status report of the same date, Dr. Sandknop stated that appellant should not return to work for
12 days. In a duty status report of September 20, 2013, he again stated that she should not return
to work. He did not explain or resolve the apparent contradiction between these reports. This
unexplained contradiction diminishes the probative value of Dr. Sandknop’s opinion on
appellant’s disability for the claimed period.
Appellant submitted reports and notes signed by a registered nurse practitioner and a
physical therapist. These documents do not support appellant’s claim because under FECA, the
reports of nonphysicians, including physical therapists and nurses, do not constitute probative
medical evidence unless countersigned by a physician.18 Lacking countersignatures, these
documents do not constitute probative medical evidence.19 Appellant also submitted several
documents that were illegibly signed, such that the author could not be determined.
Consequently, these reports are of no probative value and do not establish her claim for
compensation, as it cannot be discerned whether a physician signed the reports.20
The remaining evidence of record, including diagnostic studies and reports from
Dr. Lankford and Sze, do not provide any opinion as to whether appellant was disabled during
the claimed period. Therefore, appellant has not submitted sufficient evidence to establish her
claim for wage-loss compensation for the entire period July 22 through September 20, 2013.
The Board finds, however, that appellant has submitted sufficient evidence to establish
that she attended specific medical appointments related to the accepted conditions on July 22,
August 2, 22, and September 20, 2013 with Dr. Sandknop; August 9, 2013 with Dr. Sze, which
included an MRI scan; and on August 23, 2013 with Dr. Lankford, which included a physical
examination. Each of these visits related to appellant’s accepted injury of lumbar and thoracic
sprain. As noted, with respect to claimed disability for medical treatment, a claimant may be
paid compensation for wage loss while obtaining medical services and for a reasonable time
spent traveling to and from the medical provider’s location.21 On remand, OWCP shall develop
appellant’s claim to determine if she is entitled to up to four hours of wage loss for these medical
appointments and travel time.

18

See 5 U.S.C. § 8101(2); M.B., Docket No. 12-1695 (issued January 29, 2013) (regarding nurse practitioners);
Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000) (regarding physical therapists).
19

The Board notes that the work capacity evaluation of August 22, 2013 was signed by both a registered nurse
and Dr. Sandknop, and thus constituted probative medical evidence.
20

See Merton J. Sills, 39 ECAB 572, 575 (1988); see also Sheila A. Johnson, 46 ECAB 323, 327 (1994).

21

Supra note 14.

6

CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for wage-loss
compensation for the period July 22 through September 20, 2013. The Board further finds that
OWCP did not sufficiently develop whether appellant is entitled to wage-loss compensation for
attending certain medical appointments during this period.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 12, 2013 is affirmed in part and the case set aside in
part for further development consistent with this decision.
Issued: September 2, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

